On appeal from judgment, Supreme Court, New York County (Alfred Donati, Jr., J.), rendered April 14, 1994, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, criminal possession of a stolen vehicle, and unauthorized use of a vehicle in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, the application by assigned counsel to withdraw on the ground that the appeal is wholly frivolous (People v Saunders, 52 AD2d 833) is granted to the extent of relieving counsel without compensation, assigning Kevin Gillece, 399 Knolland Road, Suite 206, White Plains, New York 10603, as new counsel, and enlarging the time to perfect the appeal to the February 1997 Term of this Court.
*479In seeking to be relieved, assigned appellate counsel has submitted a brief consisting merely of a summary of the testimony adduced at trial followed by a perfunctory one-line conclusion that there are no nonfrivolous issues that might arguably support the appeal. While we express no opinion with respect to the merits, or lack thereof, of any possible issue, counsel’s submission is inadequate to demonstrate that a conscientious examination of the record and the applicable law has been performed (see, People v Santiago, 188 AD2d 290). Since our own review cannot substitute for the single-minded advocacy of appellate counsel (People v Casiano, 67 NY2d 906), assignment of new appellate counsel is required (see, supra; People v Moore, 208 AD2d 357; People v Daniels, 197 AD2d 486; People v Guerrone, 197 AD2d 460). Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.